Exhibit FIRST AMENDED BYLAWS OF UNITED ESYSTEMS, INC. (A NEVADA CORPORATION) ARTICLE I OFFICES SECTION 1.REGISTERED OFFICE.The registered office of the corporation in the State of Nevada and shall be in the City of Reno. SECTION 2.OTHER OFFICES.The corporation shall also have and maintain an office or principal place of business, at such place as may be fixed by the Board of Directors, and may also have offices at such other places, both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE II CORPORATE SEAL SECTION 3.CORPORATE SEAL.The corporate seal, if adopted by the Board of Directors, shall consist of a die bearing the name of the corporation.Said seal may be used by causing it or a facsimile thereof to be impressed or affixed or reproduced or otherwise. ARTICLE
